COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  ROSA RAMIREZ,                                   §               No. 08-18-00138-CV

                        Appellant,                §                  Appeal from the

  v.                                              §                383rd District Court

  RAFAEL CARREON,                                 §             of El Paso County, Texas

                         Appellee.                §                (TC# 2010AG5715)

                                              §
                                            ORDER

       On August 14, 2018, this Court issued an order for mediation referral. The order required

the parties to hold mediation within sixty (60) days from the date of the order. As of this date, no

motion to reestablish the appellate timetable or motion to extend the time to mediate has been filed.

       Therefore, the Court, on its own motion, ORDERS this appeal to continue, the appellate

timetable suspension is lifted and the Record shall be filed in this Court on or before November

23, 2018.

       IT IS SO ORDERED this 24th day of October, 2018.


                                              PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.